DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites the limitation “the capacitors” in last line. There is insufficient antecedent basis for this limitation in the Claim.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winslow (US 2004/0061131), (hereinafter, Winslow) in view of Kawashima et al. (US 7,566,920), (hereinafter, Kawashima).

RE Claim 1, Winslow discloses in FIGS. 4-7 a semiconductor device comprising:
a heterojunction bipolar transistor including a plurality of unit transistors 100A/100B/100C/100D, referring to FIG. 5;
a capacitor 620 electrically connected between an RF input wire and a base wire for each unit transistor of the plurality of unit transistors, referring to FIG. 7; and
an emitter wire 106 electrically connected to emitters 108 of the plurality of unit transistors, referring to FIGS. 3, 5 and 6, wherein
the plurality of unit transistors are arranged in a first direction, referring to FIG. 5 and 6,
the emitter wire is disposed above the emitters of the plurality of unit transistors. It is the examiner position that the limitation is inherently met, since the  emitter wires 106/108 must be formed over the emitter regions, hence meeting the claimed limitation,
the plurality of unit transistors include at least one first unit transistor and at least one second unit transistor, referring to FIGS. 5,6 and 7,
the emitter of the first unit transistor 100A/C being disposed in the first direction, referring to FIGS. 5 and 5,
the emitter of the second unit transistor 100B/D being disposed in the first direction, referring to FIGS. 5 and 6,
the emitter of the first unit transistor and the emitter of the second unit transistor are provided in a staggered arrangement, referring to FIG. 6.
Winslow does not explicitly disclose that each of the capacitors 620 is not covered by the emitter wire.
However, in the same field of endeavor, Kawashima discloses a BJT multicell and a power amplifier structure, referring to FIGS. 4, 6 and 9A, with a capacitance C connected to a radio frequency signal input (RF input), wherein the capacitance C is not covered by the emitter wire, by virtue of the connectivity shown in FIG. 9A. 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing to use connectivity configuration of Kawashima disclosure, wherein the capacitors 620 is not covered by the emitter wire as a well-known design configuration in order to reduce the capacitive loading, i.e. parasitic capacitance, between the emitter electrode and the capacitance’s electrode at high frequencies.
  
Allowable Subject Matter
Claims 2-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In the instant case Mkhitrariam (US 2009/0309155) a vertical transistor with integrated isolation layers, wherein plurality of emitter/source bonding pads 112 and plurality of base/gate bonding pads 114 are spaced apart and may be staggered on opposite sides of the active transistor area 116 that extends longitudinally along the chip 110. Furthermore, Wei (US 2013/0256756) discloses an integrated circuit is provided. The integrated circuit may include, but is not limited to, a plurality of heterojunction bipolar transistors, wherein each heterojunction bipolar transistor is staggered with respect to any adjacent heterojunction bipolar transistor. The plurality of heterojunction bipolar transistors may be arranged in a column, wherein each heterojunction bipolar transistor is staggered in the column with respect to any adjacent heterojunction bipolar transistor in the column in a first direction and a second direction, wherein the second direction is substantially orthogonal to the first direction. Finally, LEHTOLA (US 2016/0248389) discloses a Power amplifier having staggered cascode layout for enhanced thermal ruggedness. In some embodiments, a radio-frequency (RF) amplifier such as a power amplifier (PA) can be configured to receive and amplify an RF signal. The PA can include an array of cascoded devices connected electrically parallel between an input node and an output node. Each cascoded device can include a common emitter transistor and a common base transistor arranged in a cascode configuration. The array can be configured such that the common base transistors are positioned in a staggered orientation relative to each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898